Citation Nr: 0423961	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  02-08 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for renal failure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. N. Bland, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1952 to June 
1954.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied service connection for renal failure.

This issue was previously remanded by the Board in February 
2004 for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In letters dated in October 2001, and September 2002, Lloyd 
H. Alterman, M.D., reported that the veteran had a 40 to 50 
year history of protein excretion into the urine.  In October 
2002, Dr. Alterman reported that the veteran had provided him 
with documentation of this history.

The Board initially remanded this case in February 2004, in 
part, for efforts to obtain the documentation that Dr. L. 
Alterman reported as showing that the veteran had protein 
excretion in his urine for 45 to 50 years, or dating back to 
service.  The AMC sought treatment records from Dr. Alterman, 
but did not specifically ask him or the veteran for the 
documentation he had previously reported.  A remand by the 
Board confers on an appellant the right to VA compliance with 
the terms of the remand order and imposes on the Secretary a 
concomitant duty to ensure compliance with those terms.  See 
Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall 
the Court held that "where . . . the remand orders of the 
Board . . . are not complied with, the Board itself errs in 
failing to insure compliance."  Id.   

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The AMC or RO should ask the veteran 
to submit any documentation provided to 
Dr. L. Alterman showing that he had 
protein excretion in his urine for 45 to 
50 years, as well as any service medical 
records showing albumin in the urine.

2.  The AMC or RO should, after obtaining 
any needed releases, ask Dr. Alterman to 
provide the documentation he referred to 
in his September 2002, letter showing 
that the veteran had a 40 to 50 year 
history of protein in his urine.  

3.  If additional records are obtained, 
the AMC or RO should ask the VA physician 
who provided the April 2001 and May 2004 
VA medical opinions, or a suitable 
replacement, to review the claims folder 
and newly obtained records, and provide a 
medical opinion that addresses whether 
the current chronic renal failure is at 
least as likely as not (50 percent 
probability or more) related to the 
veteran's period of service, had its 
onset in service, or was demonstrative of 
renal disease within one year of service.  
The examiner should provide a rationale 
for all conclusions.

3.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for chronic renal 
failure.  If all the desired benefits are 
not granted, a supplemental statement of 
the case should be furnished to the 
veteran.  The case should then be 
returned to the Board if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



